Appeal by defendant from a judgment of the County Court, Orange County, rendered April 15, 1976, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Defendant was indicted for selling $10 worth of heroin to an undercover police officer on two separate occasions. The only evidence adduced at the trial concerning the actual transactions was the testimony of the police officer who made the purchases and the testimony of defendant. Both witnesses testified convincingly and the testimony of either could have been accepted by the jury. During his summation the prosecutor implied that defendant was one of the "parasite drug sellers” in the community and one of the "blood suckers of society.” These remarks could have had no other effect than to arouse the emotions of the jurors and prejudice them against defendant; therefore, a new trial is required (see People v Damon, 24 NY2d 256; People v Brosnan, 32 NY2d 254). Although the Trial Judge did admonish the prosecutor that "It’s not necessary to use such language”, this brief remark fell short of "promptly and clearly advising the jury that the comments were improper and must be completely disregarded” (see People v Ashwal, 39 NY2d 105, 111). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.